 STEERE BROADCASTING CORPORATION487tional Bi otherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other labororganization,except to the extent that such right may be affectedby an agreementin conformity with Section 8(a)(3) of the National LaborRelations ActCORRIE CORPORATION OF CHARLESTON,EmployerDated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify any of the above named employees presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Room 2023,Federal Office Building,550 Main Street,Cincinnati,Ohio 45202,Telephone No.684-3627Steere Broadcasting CorporationandAmerican Federation ofRadio and Television Artists, Detroit Local,AFL-CIOCasesNos 7-CA-4786, 7-CA-4872,7-CA-4977,and 7-CA-4977 (2),(3), and (4)Aprad 28,1966DECISION AND ORDEROn Novembei 24, 1965, Trial Examiner Robert L Piper issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TiialExaminer's DecisionHe also found that the Respondent had notengaged in certain alleged unfair labor practices and iecommendeddismissal of these allegations of the complaintThereafter, theRespondent filed exceptions to the Trial Examiner's Decision anda supporting briefThe General Counsel filed a cross-exception anda supporting brief, and the Respondent filed an answering briefPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brow-,ii, ind Jenkins]The Board has reviewed the rulings of the Trial Examiner made atthe healing and finds that no prejudicial error nas committedTherulings are hereby affirmedThe Board has considered the TrialExaminer's Decision, the exception, and briefs, and the entire record158NLRB No 45 OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDin this case, and hereby adopts the findings,' concluslons,2 and recom-mendations of the Trial Examiner as modified herein 3ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,theNational Labor Relations Board adopted as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Steere Broadcasting Corpora-tion, Kalamazoo, Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, with the following modifications1Add the following to paragraph 2 (a) of the Trial Examiner'sRecommended Order`l,and pay thenormal Christmasbonus to all other membersof the appropriate unit who were discriminatorily denied it in 1964,together with 6 percent interestper annumthereon "2Add the following as paragraph 2(b) and reletter subsequentparagraphs consecutively"(b) Revoke the unilateral changes of schedules and working hoursinstituted on December 16, 1964 "iWe agree with the Trial Examiner that Larry White,Richard Percival(also known asDick Anthony),Paul Christides(also known as PaulChristy)Ronald Morgan RogerAckleyand Frank Thompson were discharged because they engaged in protected concertedand union activities that the reasons ascribed by Respondent for the discharges wereclearly pretextualand that the discharges in each instance constitute violations ofSection 8(a)(3) and(1) of the ActBecause the record shows thatihe dominant reasonfor each discharge was the protectedactivityengaged in by the disciiminatees it is unnecessary for us specifically to concur in the Trial Examiners findings about each of theevents which Respondent used as a pretext for its unlawful action2 As fully set forth in the Trial Examiners Decision Respondent first sought to inelude Barr and Houghtaling in the appropriate unit for thepurpose of defeating the Unionand it did this by stipulating their employee status Ind unit inclusion in the representationproceedingand when the Union nevertheless won the election Respondent then soughtto exclude these positions from the unit purportedly as supervisoryWe agree with theTrial Examinerthatin these ciicumstances Respondent engaged inmanifestlybad faithbargaining and thus violated Section 8(a) (5) and(1) of the Actby insistingto the pointof impasse on the exclusion of Barr s and Houghtaling s positions from the unitCfCharles T Douds,Reg Dir v International Longshoreman'sAssociation(New YorkShipping Assn)241 F 2d 278,282-283 (C A 2)S In his conclusions of law the Trial Examinercorrectly found thatthe Respondentviolated Section 8(a)(3) and(1) of the Actby withholding customary Christmas bonusesfrom members of the Union in 1964 but in his RecommendedOrder theTrial Examinerinadvertantly limited the payment of the bonus only to the unlawfully discharged memhers of the unit i e, White Percival ChristidesMorgan Ackley and ThompsonAccordingly,we shall order Respondent to make wholeby payment of the normal Christmasbonus all employees in the appropriate unit who were discriminatorilydenied itFurthermore as the Respondent on December 16 1964 instituteda umlat, ralchange in hoursof employment and work scheduleswithout notifyingconsulting or bargainingwith theUnion, all in violation of Section 8(a) (5) and(1)we shallorder theRespondent torevoke these changes in order that the discriminateesand othermembers ofthe certifiedbargaining unit be restored to the status existing before Respondentsunilateral and unlawful action STEERE BROADCASTING CORPORATION4893.Add the following to the third indented paragraph of the notice :... , and we revoke the December 16, 1964, changes in schedulesand working hours.4.Add the following to the 11th indented paragraph of the notice :and WE WILL pay the normal 1964 Christmas bonus to allother members of the appropriate unit noted below who were dis-criminatorily denied it in 1964."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act washeard before Trial Examiner Robert L. Piper at Kalamazoo, Michigan, from June 14through 30, 1965, pursuant to due notice.The consolidated complaint, which wasissued onMarch 31, 1965, on charges dated July 13, September 15 and 24, andDecember 8, 1964, January 7 and 26,and March 2, 1965, alleged in substance, asamended, that Respondent engaged in unfair labor practices proscribed by Section8(a)(1), (3), and (5) of the Act by: (1) various specified acts of interference,restraint, and coercion; (2) discriminatorily discharging six employees and discrimi-natorily withholding Christmas bonuses from certain employees; and (3) refusing tobargain with the Union by insisting on a change in the composition of the appropriateunit contrary to the Board's certification, by unilaterally changing job classifications,scheduled working hours, wages, and working conditions, by withholding Christmasbonuses from employees who were in the bargaining unit and/or members of theUnion while granting them to its other employees, and by questioning the Union'srepresentative capacity of all the employees in said unit.Respondent's answer deniedthe alleged unfair labor practices.Respondent filed proposed findings and a brief.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Michigan corporation with its office and place of business atKalamazoo, Michigan, where it is engaged in the operation of an AM and FM radiostation,WKMI, including the sale of broadcast time for commercial advertising andprograming. It annually derives from the conduct of its business gross revenues inexcess of $300,000, and performs services in excess of $50,000 for various extrastateenterprises.Respondent admits and I find that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Radio and Television Artists, Detroit Local, AFL-CIO 1(herein called the Union), is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introductionand issuesThe Union filed its first charge on July 13, 1964.2 Pursuant to a consent-electionagreement,a representation election among Respondent's radio announcers was heldon August 3.On August 11 the the Regional Director certified the Union as theexclusive representative of the announcers in the designated appropriate unit.OnSeptember 2 an informal settlement agreement with an appropriate cease-and-desistnotice was entered into with respect to the charge filed July 13.On March 24, 1965,1 The parties stipulated this to be the correct name of the Union, rather than that foundin the captionof the pleadings, which omitted the designation AFL-CIO.2A11 dates hereinafter refer to 1964 unless otherwise indicated 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent to the filing of the various charges referred to above, the Regional Directorset aside the settlement agreement and on March 31, 1965, issued the complaintherein.The issues as framed by the pleadings are: (1) coercive interrogation on variousoccasions; (2) the proposed promotion of an employee to a supervisory status toremove him from the appropriate unit and make him vulnerable to discharge; (3)threats of discharge, closing the radio station, withdrawing promised raises, moreonerous working conditions, and other reprisals; (4) ordering union members, includ-ing the steward, not to enter certain areas of the radio station and not to speak withother employees, on the threat of discharge; (5) advising employees they would gaingreater benefits if they did not become members of the Union; (6) soliciting anemployee to avoid joining the Union by pleading financial inability to pay its dues;(7) contacting other employers in an attempt to have former employees of Respond-ent terminated or blacklisted; (8) the discriminatory discharge of six announcers onsix different occasions; (9) the discriminatory withholding of Christmas bonusesfrom the announcers who were in the appropriate unit or were members of theUnion; (10) refusals to bargain by demanding the exclusion of certain employeesfrom the appropriate unit contrary to the Board's certification, unilaterally changingjob classifications within the appropriate unit to supervisory status, unilaterally chang-ing the hours of employment, unilaterally changing working conditions by forbiddingunion members, including the union steward, access to certain areas and speakingto other employees, questioning the Union's representative capacity of all the employ-ees in the appropriate unit, and refusing to bargain, on request, with respect to thechange in hours of employment, Christmas bonus, and granting of a wage increaseto an employee in the appropriate unit.B. Interference, restraint, and coercion1.Chronology of eventsDuring the late spring and early summer of 1964, Respondent and some of itsstaff of radio announcers were engaged in a running dispute about whether the AMannouncers were required to perform production work; i.e., the taping or recordingof commercials for later use on the air.As a result, the announcers decided to seekunion representation.At a meeting held on July 8 with Terence O'Dell, executivesecretary of the Union, a majority of Respondent's announcers joined the Union.OnJuly 10, O'Dell wrote Respondent advising it of that fact and requesting a negotia-tionmeeting, and filed a petition for certification with the Board.On July 11, onreceipt of said letter, Respondent commenced a series of activities which are thesubject of the allegations of the complaint.Prior to September, Respondent employed II announcers in the operation of itsradio station,WKMI. Two of them were employed as newscasters, two wereemployed in Respondent's FM operations, one was employed as a sportscaster, andthe other six were employed as AM announcers.The latter, often referred to asdisc jockeys, conducted, with the exception of the weekend man, regular daily 4-hourair shows consisting primarily of recorded music. In general, at least prior to theinception of the union activities in July, the newscasters, the sportscaster, and the FMannouncers were not requested to do production work.The AM announcers, whowere requested by Respondent to do production work, took the position that theyhad neither been hired for nor were being paid to perform production work.All of-theAM announcers were paid on a straight salary basis.The utility or weekendannouncer worked primarily on Sundays.Respondent contends that the AM announcers were employed on a 40-hour-weekbasis and were required by the terms of their employment to do production work.The announcers testified that the terms of their employment, when hired, did notinclude such production work, and that they were hired to perform a 4-hour air shift,6 days a week. Prior to the inception of the dispute some of the AM announcersvoluntarily performed production work occasionally during their off-hours, consistingof not more than a few hours a week, particularly when a sponsor requested that aparticular commercial feature the voice of a particular announcer.Some of themdid little or no production work.On the other hand, Larry White, the so-called pro-duction director and one of the AM announcers, did most of the production work.Although the title might indicate otherwise, his position was not a supervisory one.Itmerely meant that in addition to his 4-hour-a-day air shift, he was responsible forthe production work.His salary was substantially the same as that of the otherAM announcers. STEERE BROADCASTING CORPORATION491In the spring of 1964 Respondent decided to operate on an FM as well as AMbasis, which entailed a great deal of prerecording work inasmuch as the FM program-ing was entirely automated.This necessarily resulted in a substantial increase in theamount of production work to be done. Respondent started its FM broadcasting onJune 15.As a result, White, in addition to his 4-hour air shift, worked approximately7 hours a day, 6 days a week and an additional 6 hours on Sundays recording thetaped commercials, making a total of approximately 72 hours a week.This wasapproximately threetimes asmany hours as any of the other AM announcers, althoughhe was not paid anything additional.The record establishes indisputably that theannouncers were not hired or paid for production work.Although a number ofRespondent's officials testified that the AM announcers were hired on a 40-hour-a-weekbasis and required to do production work, all of the AM announcers testified to thecontrary .3Most significantly, Respondent's own records, evidenced by a tabulationof the timecards of four of the AM announcers, including White, during 1964 up toSeptember 3, when Respondent unilaterally changed their hours of employment whichwill be considered in detail hereafter, uniformly showed 4 hours a day, 6 days a week.When there was any exception, such as performing an extra or special show, thiswas noted on the timecards as involving extra pay by the show. These timecardswere prepared and maintained by Respondent in the regular course of business, andeachannouncerwas required to sign them before receiving his paycheck twice amonth. In addition, two of the AM announcers were students at Western MichiganUniversity and were employed to perform only a specified 4-hour air shift at a timewhich would not conflict with their classes.At the time of their employment theyentered into a specific agreement with Howard Steere, president of Respondent, thatthey could continue their schooling and carry a specified 4-hour air shift which didnot conflict with their school schedule. In fact, Steere informed them at the timeof their employment that if they permitted their work to interfere with their schoolingand their grades suffered, he would not continue their employment. In this sameconnection, Respondent employed replacements to take their shifts during the periodswhen they took their final examinations at the university.Another corroborating factthat, prior to the inception of the Union and its request for bargaining, the announcers,other than White, were not required to do production work was the inception byRespondent of production work orders after the inception of the Union. Prior theretosuch written production work orders had never been in existence.Additional cor-roboration of the fact that the AM announcers were not hired on a 40-hour-a-weekbasis were the statements by Respondent's officials during the interrogation and threatsof July 11, considered hereinafter, that the AM announcers would be required towork 40 hours a week if the Union came in. The record is clear that after theinception of the Union the announcers concertedly advised Respondent that the pro-duction work was not part of their terms of employment and that they were notbeing paid to do it.After the announcers decided to seekunionrepresentation, they held a meeting andselectedWhite to contact the Union, which he did.At the union meeting of July 8,when a majority of the announcers joined the Union, they elected Richard Percival,professionally known as Dick Anthony, as their union steward, and Paul Christides,professionally known as Paul Christy, as the assistant union steward.On Saturday,July 11, Steere received O'Dell's letter requesting recognition and bargainingmeetings.He immediately contacted Samuel McClung, Respondent's sales manager and assistantto the president, and together they proceeded to call in or contact the respectiveannouncers and interrogate them concerning the Union.Each announcer was inter-rogated individually, during the course of which Respondent made numerous threatsand engagedin interrogation of union affairs far in excess of that necessary for itsnormal purposes.Respondent contends that the interrogation was limited solely toitsdesire to ascertain whether the Union did in fact represent a majority of theemployees, but the record establishes the contrary.Both Steere and McClung admitted interrogating White, Anthony, Christy, Law-rence Houghtaling, an announcer and FM program director, Dennis Taetsch, pro-fessionally known as Tom Dean, Ronald Morgan, Frank Thompson, III, an FM8 In this connection, it should be noted at the outset that throughout these findings Icredit the witnesses called by the General Counsel except the adverse witnesses, in allmaterial respects.They impressed me as both honest and credible.On the other hand,the testimony of the witnesses called by Respondent, particularly its officials, reflects nu-merous instances of impeachment, self-contradiction, and contradictions, and inconsistenciesbetween and among them. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDtechnician and announcer, Roger Ackley, a news announcer, and Lanny Saurman,professionally know as Lanny Sanders.White, Anthony, Christy, Morgan, Dean,and Sanders were AM announcers.While each of the interviews started out with an inquiry of the individual whetherhe really had selected and wanted the Union as his representative, they quicklychanged in tenor to include coercive interrogation and threats.By means of theinterrogation Respondent ascertained why the employees, and whichones,had joinedthe Union, that the announcers had helda union meetingthat week and who attended,that a majority of them had joined the Union, that they had elected Anthony assteward, and that White had made the original contact with the Union.During thecourse of the interviews, Respondent threatened individualannouncerswith dischargefor joining the Union, more onerous working conditions including the probability ofa 40-hour week if the Union came in, probable layoffs necessitated thereby, andclosingthe station if the Union came in, and in addition withdrew certain previouslypromised pay raises.Each of the announcers was interviewed privately at the stationexcept Christy, whom Steere called on the telephone because Christy had finished hisshift that day.During the interviews some of the announcers were promised benefits in additionto being subjected to threats.Sanders was given a raise which he had been promisedfor the following October and was allowed to fix the amount himself during theinterview.Respondent allegedly granted this raise because of the extra hours Sanderswas working on the night shift. Sanders' shift had previously been increased from10 p.m. to 2 a.m. to 10 p.m. to 5 a.m., and he had been promiseda raise inOctoberif he would agree to work the extra hours.However, during the interview Steereadvised Sanders that his hours on the air would be returned to 10 p.m. to 2 a.m.,around September 1 but nevertheless he could keep the raise.On August 14 Sanders'extra hours were eliminated by Respondent.Dean was threatened with discharge ifhe did not tell Respondent when, where, and which announcers had met with theunion representative.After he had disclosed this information to Respondent, Dean,the weekend man, was offered either Anthony's or Christy's full-time shift, but herejected both.During a second meeting the same day with Steere and McClung,Dean was informed that they had ascertained it was White who had brought inthe UnionAckley also was interviewed twice on July 11, first by McClung and later by Steereand McClung.During the second interview Steere told Ackley that he would notbe able to continue his college career and work for Respondent.This was contraryto the agreement between Steere and Ackley when the latter was hired.His schedule,as that of Morgan and Anthony, had been fixed so that he could attend college.White was also interviewed twice.During the first interview Steere asked him if hehad received his promised raise and White said that he had not so far as he knewbecause it had not appeared on his check. Steere advised him that it had been putinto effect as of July 1.During the second interview Steere told White that he wasretracting his raise.He also told White that because the Union would have the menworking 40 hours a week Respondent would have to let someone go.White toldSteere that Anthony was the union steward.During a later interview Anthony, oninquiry, verified that fact.During the interview with Morgan, who had previouslybeen promised a raise by Respondent, Steere informed him that he could not begiven the raise because of the Union coming in.During their interviews the followingannouncers were threatened with discharge for engaging in union activities:White,Morgan, Thompson, and Sanders. That same day McClung suggested to Houghtalinghe fire Thompson.Houghtaling refused, stating Thompson was doing a good job.Ackley, who was a newscaster, also conducted a daily home and farm programfrom 5 to 6 a.m. Robert Barr, the news director, called Ackley on the evening ofJuly 11 and told him not to report for work on Monday morning. Steere hadinstructed Barr to do this.The next morning, Sunday, McClung again suggested toHoughtaling that he fire Thompson and advised Houghtaling that Ackley had beenfired.Because Houghtaling was greatly disturbed by this conversation, he contactedFloyd Holes, Respondent's chief engineer, whom Houghtaling thought had someexperience in union matters, to confer with Steere about the matter.Houghtaling andHoles met with McClung and Steere at the latter's home that morning.Houghtalingand Holes suggested that Thompson not be filed, Ackley be reinstated, and the bestthing for Respondent to do would be to consult an attorney instead of trying to handlethe matter by itself.That evening Steere telephoned Barr's home.Ackley, who wasthere, was advised by Mrs. Barr that he had been reinstated and should report forwork Monday as usual. Respondent did not call Barr to testify.Holes, who testi-fied, was asked no questions on this subject. STEERE BROADCASTING CORPORATION493On Sunday,July 12, Anthony and White had a conference with McClung at thestation.Anthony, as steward of the Union, knew that McClung and Steere hadinterrogated and threatened all of the announcers individually the previous day.McClung knew that White had made the original contact with the Union and thatAnthony was the steward.Anthony complained to McClung about the interrogationsand threats and told him that from then on whenever Respondent discussed unionbusiness with the employees,someone from the Union should be present.At thatpointMcClung ordered Anthony off the premises.A few minutes later McClungcalled Anthony and White back and continued the discussion.During the courseof it McClung stated that Steere was financially able to close the station and refuseto negotiate with the Union.The record reveals that from the time Respondent learned on July 11 that Anthonywas the union steward,there was strong antagonism between McClung and Anthony.Shortly after July 12 Respondent issued instructions to all of its other employeesnot to converse with members of the Union,particularlyAnthony.On July 13Respondent wrote a letter to Anthony and White advising them that all future com-munications whatsoever concerning the Union should be directed to their attorney,Robert A. Huston. Because of the interrogations and threats, Anthony advised theunion members not to discuss the Union with management representatives unless aunion official was present.During the following week Steere directed Houghtalingto take Thompson off the air.Steere advised Houghtaling that the purpose of thiswas to remove Thompson from the appropriate unit inasmuch as the Union repre-sented announcers only.Thompson had been assigned a program on the air as anFM announcer by Houghtaling and had been conducting it for 2 or 3 weeks. Pursuantto Steere's instructions,Houghtaling took Thompson off the air.Thompson was onsick leave at the time.When he returned Houghtalmg told him he had been removedfrom the air but would not tell him the reason.Pursuant to a consent-election agreement entered into between the Union andRespondent,Respondent,by its attorney, Huston, on July 20,stipulated in writingthat the 11 announcers employed by Respondent and named therein were all employ-ees in the appropriate unit eligible to vote.These included Barr,an announcer andthe news director,and Houghtaling,an announcer and the FM program director.The appropriate unit excluded supervisors.Shortly after this Houghtaling learnedthat he and Barr had been put on the eligibility list.Houghtaling discussed it withBarr as they both were concerned because they considered themselves supervisorsand considered this a demotion.They decided to take it up with management. Barradvised Houghtaling that Respondent suggested they discuss the matter with Huston.They met with Huston and advised him of their concern about being stripped oftheir supervisory status.Huston informed them that they were being put on thevoting list only until after the election, at which time they would be "reelevated" totheir supervisory status.He told them that they were put on the eligibility listbecause Respondent felt it needed the possible"no" votes which they might cast.Houghtaling'sduties and title never changed.After this explanation,Houghtalingwithdrew his objection and gave his approval.None of this came to the attentionof the Union until the first formal negotiation meeting on October 28.Prior toSeptember,Houghtaling was promanagement and antiunion,but thereafter his attitudechanged because of Respondent's activities.He resigned from Respondent's employon September 13 because he was "fed up" with the way management was treatingits employees,even though he had no other job available at the time.After the events of July 11 and 12, the dispute between Respondent and the AMannouncers concerning their responsibility for the production work continued.TheBoard election was held on August 3.On August 11 the Union was certified by theRegional Director as the exclusive representative of the employees in the appropriateunit.On August 7 White resigned as production director but not as an announcer.He advised Steere of the fact,telling him that 72 hours a week were just too much forhim and his home life. Steere accepted the resignation.White also put it in writingso that there would be no question about it.White resigned as production directorbecause of the large amount of extra hours worked without pay.Respondent didnot appoint any production"director"to take his place.As previously noted, theannouncers had concertedly,through their union representative, advised Respondenton several occasions that they were neither responsible for, nor being paid for, theproduction work under the terms of their employment.Shortly after White's resigna-tion,Respondent directed Virginia Simpson,who was in charge of writing continuity,to parcel out the production work to the AM announcers.Thus, after the adventof the Union and the request for recognition and bargaining,Respondent changedthe hours and conditions of employment by ordering the AM announcers to do theproduction work on their own time, without consulting or notifying the Union. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about` August 11 Anthony and White met with Steere and McClung withrespect to the production work problem.At this meeting Anthony pointed out thatthe production work was not getting done because Respondent had not appointeda successor"production director,"and that the announcers were unhappy because ofmanagement'sharassing antiunion activities and because the other employees werenot speaking to the announcers and deriding them because of their union activities.McClung stated that he would have to extend the hours of the AM announcers' shiftsand bring them in an hour earlier and keep them an hour later to get the productionwork out.Anthony told him that suchan extensionof hours would not be acceptable.Anthony advised management that the men were not responsible or obligated formore than 4 hours a day and, when Respondent took the opposite position,pointedout that the timecards which the men were required to sign every 2 weeks reflectedonly 4-hours-a-day employment.During the course of the meeting a temporary agree-ment was reached with respect to the production work.Anthony agreed that themen would do the production work in their spare time at their convenience if man-agement would cease its antiunion activities and direct the other employees to ceasetheir derisive actions toward the union members.Apparently the Union at thistime was unaware of management's directive to the other employees not to talk tothe union announcers.Itwas agreed that Simpson would parcel out the productionwork because Respondent had not appointed a production director to replace White.Both management and union members expected that the production work problemwould be the subject of negotiations between the Union and Respondent in the bar-gaining sessions which were contemplated to begin in the near future.O'Dell andHuston had been in contact with each other and were in the process of preparingwritten proposals for formal bargaining negotiations.This temporary agreement was short lived.On or about August 14 another meet-ing was held between Anthony,Steere, and McClung.Respondent had issued anorder reducing the hours of broadcasting from 24 to 20 a day, by eliminating the last3 hours, 2 to 5 a.m., of Sanders'airshow,thereby returning it to its former scheduleof 10 p.m. to 2 a.m., and eliminating Ackley's 5 to6 a.m. morningshow.As a result,Christy, the assistant steward, had made an announcement on his program that thestationwas broadcasting 20 hours a day instead of 24, and had been criticizedby managementfor violatingcompany policy in making such an announcement.Anthony, as steward, took this up with Respondent.He told it that all of theannouncers were doing this, and if Respondent had a policy against it they shouldso advise the announcers and not single out one of them for unjust criticism about apolicy of which he was unaware.At this meeting management complained that theproduction work was not being done as agreed.Anthony pointed out that the agree-ment had been broken by Respondent because the harassment of the union employeesby Respondent had continued and there had been no change in the actions of theother employees.Anthony referred to the unjustified criticism of Christy as oneinstance of a breach of the agreement,and as another the fact that McClung, behindChristy'sback, had gone to Dean, another announcer, with a cartridge of stationbreaks which Christy had recorded, had Dean play them, and asked Dean whatChristymeant' by what he had said on each of the station breaks. In reply toAnthony'scomplaint aboutChristynot having been notified about the alleged com-pany policy, Steere said that he was sick and tired of writing notes every time he hadsomething to say.McClung stated that Respondent did not need the men's helpand that he would do the production work himself.Apparently this meeting wassomewhat acrimonious.That same night Steere telephoned Anthony and advised him that he had beenquestioning company policy at the meeting that day and could be fired for that.Steere then askedAnthony tocome to the station the next day to meet with him,without McClung, and further discuss the production work problem.Anthony didso and at that meeting Steere said that while there was a great deal of resentmentbetween management and the Union,he had a radio station to run and the productionwork had to be done. Anthony told Steere that the announcers had tried to be coop-erative and had made an agreement but he had broken it.No agreement with respectto the issue was reached.On August 20 Christy refused Simpson's request to dosome production work, stating that it was the production manager's job.Later thesame day a production order for the same work was left for White, which was notdone.On August 21 White refused a request of Simpson to do some productionwork, stating he was not getting paid to do that.Steere's son,David, was employed as the operations manager of a Spokane radiostation.During July and August, after the advent of the Union, Steere was in fre-quent touch with his son concerning the union activities and the problem with respectto the production work,includingWhite's resignation as production director.David STEEREBROADCASTING CORPORATION495spent the first'-2--weeks-of-=August-vacationing in Kalamazoo and frequently con-ferred with his father about these matters.David agreed to return to Kalamazoo andassume the position of'operations manager atWKMI.He commenced this job onSeptember 1, but apparently returned to Kalamazoo on or about August 29.His,McClung's, and Steere's testimony are in complete disagreement as to when Davidfirst returned to Kalamazoo after his vacation.Steere testified, and his affidavit alsostated,that he, David, and McClungmet in hisoffice at WKMI on August 29 todiscuss firing White.David,as well as numerous other employees,testified that hereturned to Kalamazoo and began to work at the station on September 1.McClungtestified that Steere called David in Spokane on the afternoon of September 1 andthat David did not come to work at the station until September 2.On September 2 an informal settlement agreement with an appropriate cease-and-desist notice was entered into with respect to the chaige filed July 13.The cease-and-desist notice encompassed interference,restraint,coercion,and discrimination.On September 3 David fired White.On the same day David posted a notice onthe bulletin board stating that the AM announcers would be responsible for the pro-duction work and establishing a new schedule of hours and air shifts for them. Thiswas done withoutconsultingwith or advising the Union.With respect to Anthonyand Morgan, the AM announcers who were attending the university, it affected achange in schedule which would have prevented their attending classes, contrary totheir agreement with Steere.On September 9 Respondent and the Union held ameeting concerningWhite's discharge and Respondent'sunilateral changes in thework schedules and the terms of employment.Respondent was represented byHuston,McClung, and David.The Union was represented by O'Dell, Anthony,White, and Christy.This was the first meeting between the Union and managementattended by O'Dell.The Union pointed out that Respondent had changedthe men'shours of work and duties without notifying or consulting with the Union. In connec-tion with the change of air schedules, it was also pointed out that management hadagreed with Morgan and Anthony when they were hired that they would be requiredto work only a specified 4-hour shift daily so that they could attend the university.David replied that he had not been aware of this agreement, that the changed schedulewas a temporary action because of the discharge of White, and that it would bereturned to its former status as soon as David could obtain a replacement for White.David had contacted Robert Salmon, professionally known as Bob King, an announcerwho had worked with him in Spokane. David said he expected King to report forwork at WKMI on or about September 14. In fact he did not report untilSeptember 28.At this meeting there was considerable discussion about the production work.Respondent requested the announcers'cooperation to doing the production work,pointing out that it was a two-way street and that Respondent needed their coopera-tion.The announcers offered to do some of the production work in their spare timeat their convenience, but Respondent would not accept this offer.No agreementwas reached at this meeting concerning the production work. It was understoodthat the problem would be part of the formal contract negotiations between the Unionand Respondent as soon as they commenced.Respondent's position at this meetingfunher makes clear that the AM announcers were not employed on a 40-hour-a-weekbasis and were not required by the terms of their employment to do production work.The announcers agreed to work the changed air schedule in view of the fact thatRespondent promised that the old schedule would be restored as soon as the newannouncer arrived and that it would not interfere with attendance at the university.No agreement with respect to White's discharge was reached.Shortly before Houghtaling left Respondent's employ on September 15, he had ameeting with Steere, McClung, and David. Steere asked hisideason how to getrid of Thompson.Respondent suggested that Houghtaling make Thompson theassistant FM program director so that he would be vulnerable to discharge as asupervisor.Houghtaling did not follow that instruction because he felt that Thomp-son was doing an adequate job and could see no reason for firing him.On September 16 O'Dell sent his first written contract proposals to Huston withthe suggestion that they mutually agree on a date to begin formal bargaining negotia-tions.Formal bargaining meetings were held on October 28 and 29, November 11,21, 24, and December 3 and 4. All of thesemeetingswere attended by O'Dell,Anthony, and Christy for the Union. Some of the other announcers were presentat some of the meetings.Huston, Combs, McClung, and David attended all of themeetings for Respondent.Huston was the principal spokesman for Respondent andO'Dell for the Union.No agreement was ever reached.At the final meetingRespondent took the position that the parties were at an impasse over certain matterswhich will be considered hereinafter in connection with the alleged refusals tobargain. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 16 Respondent granted Morgan a pay increase without notifying orconsulting the Union.On December 16 Respondent increased the hours of employ-ment and changed the air schedules of the AM announcers except Dean, the weekendman, without notifying or consulting with the Union.On December 16 Respondentgranted its usual Christmas bonus to all employees except the members of the Union.The same day Anthony was warned on penalty of discharge not to discuss the Christ-mas bonuses with any nonunion employee.Respondent had learned that Anthonyhad had a conversation with one employee who had told him that she had received aChristmas bonus. She had been employed slightly over a month.On December 17Respondent refused to bargain with the Union concerning said wage increases, theincreased hours of work, the change in air schedules, and the withholding of Christmasbonuses from the members of the Union. The same day Respondent warned Anthonyon penalty of discharge not to talk to any nonunion personnel at the station.On December 18 Respondent fired Anthony. On January 4, 1965, about 3 p.m.,Respondent fired Christy, who succeeded Anthony as union steward, and about6 p.m. fired Morgan, who succeeded Christy asunionsteward.Sometime betweenJanuary 5 and 25, 1965, David ordered Thompson, who was actingas unionstewardin the mornings, not to enter the control room any more. Respondent posted all ofits notices to the announcers in the control room.David knew that Thompson wasacting steward when Ackley was not on duty.On January 14, 1965, Steere calledWhite's new employer, the owner of a radio stationin BentonHarbor, and advisedhim that White was a union organizer and troublemaker.On January 25, 1965,Respondent fired Ackley, who succeeded Morgan as union steward. On February 22,1965, Respondent fired Thompson, who succeeded Ackley asunionsteward.OnMarch 19, 1965, Dean gave Respondent 2 weeks' notice of resignation.A few daysbefore the end of his employment, he mistakenly advised some of his fellow announc-ers that the Board had decided to reinstate the discharged announcers.As a result,on March 30, David issued an announcement to all of Respondent's employees thatno discharged employees had been reinstated nor would they ever be.On May 15,1965, 11/2months after the complaint herein was issued, Steere called the owner ofradio station WTOD, where Respondent's former employees Morgan and Dean wereemployed, and advised him that they wereunionorganizers and troublemakers.Shortly after Steere's call, Dean wasadvised of it by his boss, the manager of radiostationWTOD, and asked whether Steere's statements were true.2.Concluding findingsA preponderance of the credible evidence in the entire record convinces me, and Ifind, that Respondent by: (1) coercive interrogation of its employees concerningtheir union activities, including who joined, why they joined, who attended the unionmeeting, when and where it was held, who originally contacted the Union, and whothe union steward was; (2) threatening its employees with discharge for joining theUnion, more onerous working conditions including increased hours, probable layoffsnecessitated thereby, and closing the station if the Union came in; (3) withdrawingpreviously promised pay raises because of joining the Union; (4) excluding employ-ees, including the union steward, from certain areas of the station and forbiddingemployees, including the union steward, from speaking to other employees on thethreat of discharge because of their union membership or activities; (5) proposingto an employee the promotion of another employee to an alleged supervisory positionin order to remove him from the appropriate unit and effectuate his discharge; and(6) contacting other employers to attempt to secure the discharge, blacklisting of,or other adverse action against, former employees of Respondent because of theirunion membership or activities, engaged in interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act. In addition, Respondent's discriminatorydischarges and refusals to bargain, hereinafter found, also constitute interference,restraint, and coercion in violation of Section 8 (a)( I) of the Act.The record con-tains no proof of the three other allegations of interference, restraint, and coercionin the complaint.Respondent's contention that the above-found interrogations areprivileged under Section 8(c) of the Act or constitute merely lawful inquiry to ascer-tainwhether the Union in fact represented a majority of the employees is withoutmerit .4N.L.R.B. v. Midwestern Instruments,264 F. 2d 829(C.A. 10) ;N.L.R.B. v. Harbison-Fischer ManufacturingCo., 304 F. 2d 738(C.A.5) ; Montgomery Ward &Co. v. N L.R.B.,339 F. 2d 889(CA. 6) ;Mallory Plastics Company,149 NLRB 1649;andMurrayOhioManufacturing Company,155 NLRB 239. STEERE BROADCASTING CORPORATION497C.Discrimination in hire and tenure, and terms andconditions of employment1.Larry WhiteWhite was discharged by David on the afternoon of September 3, shortly aftercompleting his 10 a.m. to 2 p.m. airshow.Respondent's alleged reasons for dis-charging White were his refusal to do production work, his performance on the anduring his show on September 1, and his countermanding of an order of Respondentto another announcer with respect to production work on September 2.As foundheremabove, a continuing dispute had existed between Respondent and the AMannouncers concerning Respondent's demand that the announcers perform produc-tion work, which led to the formation of the Union. By the terms of their employ-ment the announcers were not hired or paid to do production work.Nevertheless,for some time prior to August 7 White had done most of the production work andwas designated "production director" by Respondent. Because of the very substantialincrease in the amount of such work after the FM program began, which increasedhis hours to approximately 72 a week, and because he was not paid anything forsuch work, White resigned as production director on August 7, which resignationRespondent accepted.Respondent did not hire anyone to replace White.The dispute concerning pioduction work continued after the inception of the Unionon July 11. The failure to replace White as production director necessarily substan-tially increased the amount of unassigned pioduction work.At that time the partiescontemplated that performance of the production work and the necessary increasein hours entailed thereby would be the subject of collective bargaining during thenegotiations about to commence.As previously found, about August 11 the Union,through its steward, Anthony, agreed that the AM announcers would assist in theproduction work on their own time if Respondent would cease its harassing antiunionactivities and secure the cooperation of its other employeesin ceasingtheir derisiveconduct toward the announcers.This agreement lasted only a few days becauseRespondent failed to live up to it.Respondent, in the adoption of production workoiders and the assignment of production work to the announcers thereafter, uni-laterally changed the terms and conditions of employment of the announcers.On August 20 Simpson asked Christy, the assistant union steward, to do a produc-tion job.Christy refused, stating it was not his job but the production manager'sjob, and asked Simpson whether the production problem had been resolved.Laterthe same day Simpson left a production work order for the same job on White'sdesk.White's air schedule ended at 2 p.m.He left the station without having donethe work.The following day Simpson asked White to do another production job.He refused, telling her that he was not paid to do that and it was not part of hiswork.White suggested that she find someone else to do it. In response to herinquiry as to whom, lie suggested Anthony. Steere, in his affidavit, stated that thisoccurred in his presence and that he then and there made an unalterable decision tothe White at the first opportunity. Steere said he did not fire White then becauseSteere feared further slowdowns and trouble with the Union. Steere confirmed thisstatement in his affidavit while testifying.He stated that White was fired for insub-ordination; namely, refusing to do production work.On August 29 Respondent, at ameeting among Steere, McClung, and David in Steere's office, decided to fire Whiteat the first opportunity for his lack of cooperation in doing production work.Davidhad been in touch with his father through July and August and was fully informedconcerning the union activities, the production work problem, and White's participa-tion therein, including his resignation as production director on August 7.Thus itbecomes apparent that the other two incidents assigned by David as reasons fordischargingWhite, which occurred after the decisions on August 21 and 29 to dis-charge him for failure to do production work, could not have been the real reasonsfor his discharge.One of the other two reasons advanced by David for White's discharge was hisperformance on his airshow on the afternoon of September 1, which Respondentconsidered unprofessional and derogatory to management.On August 31 Christy,the assistant union steward, apparently in connection with Respondent's demand thatthe announcers perform production work, contacted Holes, Respondent's chief engi-neer, to ask if there was an FCC regulation requiring the announcers to obey anyorders of management.Holes quoted an FCC regulation to the effect that licensedradio operators on ships or aircraft are required to obey the lawful orders of themaster of the craft.On his airshow the following afternoon, White used a nautical221-731-67-vol. 158-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDor maritime format, sounding ships' horns and bells, and made several references tothe captain,lieutenant,and sergeant,which Respondent contended referred to Steere,McClung, and Breed.He also paraphrased the words of a popular song, using thephrase: "A spoonful of sugar helps the contract go down."McClung heard thebroadcast while in his car.He called the station and had the chief engineer make atape recording of it.The record contains voluminous testimony,including the taperecording,concerning the content of the program,but I find it unnecessary to reviewthis in detail inasmuch as Respondent had already unalterably decided to dischargeWhite.I conclude and find that White's performance on the air on September 1was after the fact and a mere pretext.The second of the other two reasons advanced by David for White's discharge washis countermanding of a productionworkorder to another announcer.On Septem-ber 2 Simpson left a note for Sanders to do a production job consisting of changingsome cartridges at midnight.Sanders conducted the 10 p.m. to 2 a.m.show.Atthe bottom of the note White wrote in longhand, "If you have time! Larry." Subse-quently, when Sanders got off the air,he wrote on the bottom of the note,"no time,"and initialed it.Because this occurred late on the night of September 2, it did notcome to the attention of Respondent until the morning of September 3, when Simpsoncalled it to David's attention.As was the case with respect to White's airshow onSeptember 1, this occurred after Respondent had decided to discharge White, clearlyafter the fact and not a real reason for the discharge.The testimony of Respondent's officials conceining its reasons for and the incidentssurroundingWhite's discharge is in substantial variance.As noted above, Steeretestified that he decided irrevocably both on August 21 and at the meeting onAugust 29 among himself, McClung, and David, to discharge White because of hisrefusal to do production work.On the other hand, David testified that he did notget to Kalamazoo until September 1. In further variance, McClung testified thatSteere called David in Spokane on the afternoon of September 1, to tell him aboutWhite's performance on the air that day. In his affidavit David admitted being toldby his father sometime in the latter part of August that he had decided to dischargeWhite because of his refusal to do production work but that Steere was deferringthe final act until David got there because he was to hire a replacement for White.This was while David wasstill inSpokane.Contrary to his affidavit, David testifiedthat he was in town on the date of White's broadcast and listened to the tape shortlyafter the completion of the show.The first time Steere was called to the stand betestified that White was fired only for insubordination; namely, refusing to do produc-tionwork.Steere said that he did not know the reason why any of the otherannouncers were fired.Although he admitted signing an affidavit describing indetail the reasons for Anthony's discharge, he denied knowing why Anthony wasdischarged, and in effect refuted his affidavit.The second time Steere was called tothe stand he testified that the only announcer concerning whom he knew the reasonfor discharge was Morgan.The third time Steere was called to the stand he refutedhis prior testimony and adopted the statements in his affidavit as to the reasons forAnthony's discharge.This time Steere admitted that he made the decision to dis-charge Whiteat a meetingon August 29, in his office with David and McClung, andthat this was for failure to do production work, although White had resigned asproduction director on August 7.In addition to such contradictions,althoughWhite was fired on September 3, histermination check handed to him then was made out for the pay period ending Sep-tember 1.Respondent contended that this was merely a clerical or bookkeepingerror.White worked September 1, 2, and 3, but was not paid for those days. Itseems quite clear that White's discharge had already been decided on, as stated inSteere's and David's affidavits,and was merely deferred until David's arrival onSeptember 1 to take over as operations manager.David told White at his termina-tion interview that he was discharged for being uncooperative and failing to doproduction work.Inasmuch as the incidents of September 1 and 2 occurred after the unalterabledecision of discharge and were merely pretexts,this leaves Respondent's remainingalleged reason'for discharge,White's "insubordination"in failing to perform produc-tion work.The production work was the subject of dispute and negotiations betweenRespondent and the Union at the time, and no agreement had been reached.Respond-ent unilaterally ordered the announcers to do the production work, although it wasnot within the terms or hours of their employment and they were not paid for it.AssumingarguendothatRespondent's real reason for discharging White was hisrefusal to do production work,thiswould be a discharge for failing to comply witha unilateral change in terms and conditions of employment in violation of Section8(a)(5) of the Act.Clearly the members of the Union,in seeking to negotiate STEERE BROADCASTING CORPORATION499with Respondent concerning the terms and conditions of employment with respectto production work, were engaging in a concerted activity protected by Section 7of the Act. It would seem to follow that such discharge was for engaging in pro-tected concerted activity.In any event,itwill be recalled that during its interrogation on July 11, Respondentlearned that White had made the original contact with the Union and threatened himwith discharge for union activities.In addition,McClung, during a business luncheonwith a potential client in January 1965 concerning the possibility of purchasing radioadvertising time, admitted that the announcers had been fired because of their unionactivities.In view of these facts and Respondent's conflicting versions of thereasonsfor White's discharge, including conduct occurring after Respondent had determinedto fire White, it is concluded and found that the real reason for White's discharge washis union and concerted activities, and that the other reasons advanced by Respondentwere mere pretexts.Accordingly, it is concluded and found that White was dis-criminatorily discharged in violation of Section 8(a)(3) and (1) of the Act.2.Richard PercivalRichard Percival,professionally known as Dick Anthony,was the first stewardelected by the members of the Union which fact was learned by Respondent onJuly 11.His various meetings and negotiations with Respondent prior to White'sdischarge have been referred to above.After the unilateral change in hours andair schedules by David on September 3, Anthony participated in the meeting onSeptember 9 where this matter, White's discharge, and the production work problemwere discussed by Respondent and the Union.At this meeting David stated that hehad not been aware of Anthony's and Morgan's agreement with management con-cerning their air schedules and attending college, and advised the Union that theformer schedules would be restored as soon as a replacement for White came towork.The formal bargaining meetings with the Union terminated on December 4because of an impasse concerning the composition of the appropriate unit, as dis-cussed more fully hereinafter.On December 16 Respondent unilaterally granted one of the AM announcers awage increase, on December 16 unilaterally granted all of its employees except theunion members a Christmas bonus, and on December 16 unilaterally changed thework schedules and hours of employment of the AM announcers.Among otherthings, this changed Anthony's shift to 9 p.m. to 3 a in., whereas it had been 2 to6 p.m.This was, of course, contrary to the agreement between Anthony andRespondent.On December 17 Anthony and Christy met with McClung and Davidconcerning such various unilateral changes in terms and conditions of employment.Respondent refused to bargain with Anthony and Christy with respect to suchactions.After the meeting David warned Anthony that he would be fired if hediscussed the Christmas bonuses with any nonunion employees.After a stormysession,Anthony asked David if he could speak to Steere about the change inschedule because he had an agreement with Steere with respect to his schedule.Anthony asked Steere if the change in schedules had been made with his approval,and when advised that it had been, told Steere that he would fight the matter in courtifnecessary.Steere threatened Anthony with discharge if he talked to any non-union employees.On the following day, December 18, Anthony and Christywere summoned to ameeting with David, McClung, and Respondent's attorney and Anthony was dis-charged.According to David, Anthony was fired because of poor ratings on hisairshow, harassment of employees, and insubordination.The record establishes clearly that Respondent equated insubordination with engag-ing in union activities.David testified that an example of the insubordination hereferred to was Anthony's questioning on December 17 of the unilateral change inschedule, when Respondent refused to bargain with the Union concerning it.Davidsaid he also referred to Anthony's refusal to accept management's order that he notdiscussChristmas bonuses with any of thenonunionemployees.David furtherreferred to two letters which Anthony had written as union steward questioningcertain policies of Respondent with respect to the union members. It will be recalledthat on August 14 Steere threatened Anthony with discharge because of his repre-senting Christy with respect to a grievance concerning a new "company policy"unknown to the announcers.Irrespective of what other reasons Respondent may have had, Respondent admittedthat one, if not its principal,reason for discharging Anthony was his engaging inprotected concerted activities;namely, as union steward, questioning and seeking tobargain with respect to Respondent's unilateral changes in company policy, work 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDschedules, Christmas bonuses, hours of employment, wage increases, and representingan employee with respect to a grievance.Respondent considered any attempt byAnthony as the Union's steward to consult or bargain with it concerning its uni-lateral changes in the terms and conditions of employment of the employees in theappropriate unit insubordination.David admitted that he fired Anthony because hequestioned Respondent'sunilateral change in the announcers'schedules and wasangry about it.Obviously David could have anticipated this reaction since he knewof Respondent's agreement with Anthony and Morgan with respect to their schedulesand attending college.Anthony's reaction, both as union steward and as an individ-ual, was readily foreseeable.Anthony confirmed that at his termination meeting, David, who already hadAnthony's check made out, advised him that he was fired for insubordination, harass-ing activities, low ratings, and threatening Steere.The alleged threat was Anthony'sstatement to Steere that Anthony had a lawyer and would go to court with respectto Respondent's unilateral change in the working schedules and breach of agreementwith Anthony.David stated that by insubordination he meant questioning companypolicy.At the meeting with respect to the unilateral changes, David advised Anthonythat it was none of the Union's business, it was a management decision and that theUnion could take it to the Board if it wanted to.David refused to discuss the increasein wages to Morgan and the refusal of a promised increase to Ackley, the withholdingof the Christmas bonuses from the members of the Union, the change in schedules,and the inciease in working hours of the men.Respondent's contention with respect to Anthony's inadequate performance as adisc jockey referred to the fact that Respondent's afternoon air segment had receiveda lower rating from an independent rating service known as "Pulse" than it had inthe past.For sometime Respondent's rating had been No. 1 in the Kalamazoo area.In the June issue of Pulse received by Respondent in the latter part of August, theafternoon segment, most of which was occupied by Anthony, was rated No. 2 insteadof No. 1. On November 16 King wrote Anthony a memo in which King indicatedthat in some respects Anthony, by playing too many slow or too many fast recordsin succession, was not following Respondent's music format.The memo stated thatfor the most part Anthony did follow the station format.On the following dayAnthony wrote a note to King advising him that he should check the format withthe operations manager before acting.Anthony was never informed of his lowerrating nor was any statement ever made to him by Respondent that it consideredhis rating insufficient or inadequate.Respondent's lower June rating during theafternoon segment was two percentage points below that of first place.However,contrary to Respondent's statements, its evening rating in the same survey duringthe time period occupied by Morgan was three percentage points below first place.Nevertheless on December 16, Respondent granted Morgan a pay raise for "outstand-ing service," and ordered Morgan to take Anthony's afternoon show before firingAnthony. It seems clear that Anthony's alleged deficiencies as an announcer weremerely a pretext, and I so find.Steere when first called by the General Counsel testified that he did not know whyAnthony was fired and that the only announcer he knew the reason for dischargewas White. Steere also testified that Anthony had not discussed the December 16change in schedules with him.When shown his affidavit, signed before a notaryemployed in the office of Respondent's counsel, Steere refuted it.This affidavit setforth in detail the alleged reasons for Anthony's discharge, which in substance werethe same as those discussed above.When recalled a week later by the GeneralCounsel, Steere testified that the only announcer whose reason for discharge heknew was Morgan.When subsequently recalled 4 days later by Respondent, Steereagain changed his testimony and testified that the statements contained in his affidavitsetting forth the reasons for Anthony's discharge were true and correct.A pre-ponderance of the credible evidence in the entire record convinces me, and I find,that Anthony was discharged for engaging in protected concerted and union activities,in violation of Section 8(a) (3) and (1) of the Act.3.Paul T. ChristidesPaul Christides, professionally known as Paul Christy, was the assistant unionsteward and succeeded Anthony as steward, a fact known to Respondent.Christyand Anthony on behalf of the Union attended all of the bargaining sessions.Christyhad the 6 to 10 a.m. air shift as an AM announcer prior to the discharge of White.After Respondent hired King as White's replacement, Christy was assigned White'sair shift, 10 a.m. to 2 p.m., and King was given Christy's prior air shift, from 6 to10 a.m.Christy was present with Anthony during most of the latter'smeetings with STEERE BROADCASTING CORPORATION501management.Christy was present with Anthony on December 17 when they unsuc-cessfully tried to negotiate with David and McClung Respondent's unilateral changesin hours of work, air schedules, Christmas bonuses, and wages.Christy was presentduring the ensuing meeting with Steere concerning the changed schedules andAnthony's agreement with Steere to the contrary.Christy was present when Anthonywas threatened with discharge if he continued to speak to nonunion employees aboutChristmas bonuses.Christy also was present at Anthony's termination.McClungordered Anthony to turn in his station key after he was discharged.McClung alsoordered Christy to turn in his key, although all of the employed announcers had keys.This request was never explained.Respondent'sunilateral change on December 16 in the hours of employment andair schedules of the various announcers required them to report an hour earlier andstay an hour later on weekdays to perform production work.As a result, Christywas scheduled from 9 a.m. to 3 p.m. on weekdays. On Saturdays he was scheduledfrom 9 a.m. to 4 p.m., and required to do newscasts at 9:30 a.m., and from 2 to 4p.m. during Morgan's show, as well as his own show from 10 a.m.to 2 p.m.On January 4, 1965, at approximately 3 p.m. David fired Christy for two allegedreasons, participation in an unprofessional airshow with Morgan from 2 to 4 p.m.on Saturday, January 2, during Christy's scheduled newscasts, and failure to doproduction work as ordered on January 2.With respect to the latter, Respondentclaimed that it left two production work orders for Christy on Simpson's desk Satur-day morning, January 2, and after 2 p.m. a written note from McClung to Christyadvising him not to forget to do the work that day because the commercials had togo on the air the first thing on the morning of January 4. The new work schedulespecifically stated that Christy's work time terminated at 4 p.m. on Saturdays.Christy checked the production work desk on Saturday at 2 p.m. after finishing hisair show and there was nothing there for him.After completing his newscast at4 p.m. he left the station because that was his quitting time.Christy had never beencriticized, reprimanded, or warned for not doing production work.Lilian Breed, Respondent's bookkeeper, testified that she prepared two work orderson the morning of January 2, put Christy's name on them and placed them on theproduction desk about 10 a.m.At this time Christy was commencing his airshowwhich ran until 2 p.m.He was on news at 9.30 a.m. She stated that she did notknow that he was required to do the newscasts from 2 to 4 p.m. Breed left the stationabout 1:30 p.m. Inasmuch as Respondent's schedule adopted December 16 requiredChristy to perform air work from 9:30 a.m. until 4 p.m. on Saturdays, it seems clearthat he could not be expected to do production work during that period.McClungstated that he also placed a production order directed to Christy on the productiondesk during the morning of January 2 prior to Breed, and that he wrote "Christy"in red pencil on each of the orders.McClung returned to that office at 2:10 p.m.and wrote a note directing Christy to do the work that day.King testified that hesaw the work note from McClung to Christy on the production desk before King leftat 1:30 p.m.However, McClung testified, and his written note reads: "January 2,1965, 2:10 p.m."Obviously King could not have seen the memorandum on Jan-uary 2.McClung testified that Christy was the one to do the job because he wason the air from 10 to 2 p.m., yet McClung knew that Christy was required to do thenewscasts from 2 to 4 p.m. on Morgan's show, at which time Christy's scheduleended.As originally written,McClung's order was not directed to anyone.Hewrote the word "Christy" on it at approximately 2 p.m.Christy never saw thesework orders or the note.Assumingarguendothat Christy failed to perform a pro-duction order of Respondent, again, as in the case of White, this would be a dis-charge for failing to comply with a unilateral change in working conditions and hoursof employment in violation of Section 8(a) (5).Respondent's other alleged reason for Christy's discharge was his performance onthe air with Morgan during Morgan's show on Saturday between 2 and 4 p.m., whenChristy was required by the new work schedule to give the news and weather casts.During this show, as had been their custom in the past, Morgan and Christy engagedin considerable banter back and forth.Christy's own show was called "Christy'sCruise" and fans who joined his "club" were sent membership cards calling them"Christy'sCruisers."In a similar manner Morgan's followers were known as"Morgan's Marauders" or "Morganeers" and given membership cards.Such promo-tion and its expense was undertaken by Respondent.The two announcers frequentlykidded each other on the air as friendly rivals.Respondent both encouraged andcomplimented them for this.Respondent advertised its announcers as the "sevenswinging gentlemen of WKMI" and attempted to create a public image of humorand light banter.In a memorandum dated November 17, Assistant OperationsManager King complimented Morgan for his ad libs and humor on the air. In this 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection,Respondent sponsored and required Christy and Morgan to participatein a public tug-of-war contest,an ostrich race, and riding an elephant.On Decem-ber 16, when David gave Morgan the raise he told Morgan that he and Christy wereRespondent's two best announcers.During their prior shows, Christy and Morganfrequently referred to each other with slang terms such as "fatso" "rotund Ron"and "fink" and Morgan had accused Christy of having a big nose and constantlyborrowing cigarettes.Fink was a slang expression which Morgan had picked upat college.On Saturday, January 2, while Christy was doing the newscasts during Morgan'sshow, they both used such terms with respect to each other.King and McClungheard part of the show on the air and on January 4, King filed a written report con-cerning it with David.On some occasions Christy sang along with the records.Christy frequently did this on his own show without criticism. Some of the otherannouncers,including King, Dean,and Ford,a former program director,did thesame thing.Christy concludeda newsbreak by saying, "This is Paul Christy at yourservice."He had done this on frequent occasions on his own show.At the conclu-sion of his part in the show, a weather forecast,Christy alleged gave only one or twoof the temperatures in surrounding cities and then said to Morgan,"That's all, baby,I am going home."Christy and Morgan denied that Christy made such a statement,and I credit their testimony.After his discharge, Christy asked David to enter the reason for discharge onChristy's FCC license.David entered "technical work unsatisfactory." Such licensepertains only to the entering of transmitter readings on the logs.Christy was nevercriticized or reprimanded in any way for any technical work. It will be recalledthatMcClung admitted shortly,after January 4 that the announcers had been firedbecause of their union activities.I am satisfied and find that the reasons advancedby Respondent for Christy's discharge were mere pretexts.A preponderance of thecredible evidence in the entire record convinces me, and I find, that Christy wasdischarged for engaging in protected concerted and union activities,in violation ofSection 8(a) (3) and (1) of the Act.4.Ronald B. MorganMorgan was fired on January 4, 3 hours after Christy.Morgan had succeededChristy as the union steward.The reasons advanced by Respondent for Morgan'sdischarge were his participation on January 2 in the airshow with Christy, his allegedfailure to do production work, and his alleged repeated harassment of certain employ-ees of Respondent.The latter referred to incidents with Douglas Howe, one ofRespondent's engineers, and Jan Jenney, Steere's private secretary.The incidentinvolvingHowe concerned his making a secret tape recording of Morgan's showpursuant to Respondent's instructions.Morgan and Ackley complained to Howe fordoing this because White had been fired 2 days after a similar taping of his show.The alleged failure to do production work referred to two mistakes which Morganmade in some production work, concerning which he was warned on November 11in a memorandum from King, and another instance on November 12 concerningwhich he was warned on November 17 in a memorandum from David.Although the record contains a substantial amount of evidence concerning Morgan'salleged failure to do production work and the taping incident involving Howe, it isunnecessary to consider either matter in detail because on December 16, approxi-mately a month after both incidents, David raised Morgan's salary, advised him thatitwas for his outstanding work, and assigned him Anthony's 2 to 6 p.m. airshow.Morgan's activities during his show on January 2 with Christy have been discussedhereinabove in connection with Christy's discharge.For the same reasons as therefound, it is concluded and found that Morgan's alleged misconduct during the airshowwas a pretext and not the real reason for his discharge.Obviously the same conclu-sion applies with respect to the incidents occurring a month before Morgan was pro-moted and given a raise for his outstanding work.The other alleged incident of employee harassment involved Jenney, Steere's per-sonal secretary.For several weeks prior to January 2 Morgan on several occasionsgreeted Jenney with the salutation,"Hi,Oink."Morgan admitted that he hadused this salutation to Jenney.He stated that he considered it good-natured kid-ding and thought they had always been friends.During these exchanges Jenneyhad called Morgan "Fatso." The testimony of Steere and David makes it clear thatMorgan's participation in the airshow on the afternoon of January 2 had nothing todo with his discharge, inasmuch as the decision was made on the morning of January 2prior to the airshow after a complaint by Jenney. That morning Steere heard Morgansay. "Hi, Oink" to Jenney, and decided then and there to fire him, and ordered Breedto draw up his check.He advised David of this decision.Breed, who prepared STEEREBROADCASTING CORPORATION503Morgan's termination check, left the station at approximately 1:30 p.m., beforeMorgan's airshow began.Morgan's check was dated as of January 2, even though heworked his entire shift January 4. Jenney was not called as a witness by Respondent.Accordingly,Respondent's proof concerning her version of the incidents was hearsay.At his termination interview Morgan,when asked, stated that he was innocent ofinsulting Jenney in any way.Morgan was one of the announcers threatened with discharge during the unlawfulinterrogations on July 11.McClung admitted that the announcers were fired becauseof their union activities.Of the four reasons advanced by Respondent for Morgan'sdischarge,as found above three were not in facV the real reasons for his discharge.With respect to the fourth reason,the alleged insulting of Jenney,I am satisfied andfind that this was, as described by Morgan, good natured bantering between twoemployees,and a mere pretext seized upon by Respondent.A preponderance of thecredible evidence in the entire record convinces me, and I find,thatMorgan wasdischarged because of his protected concerted and union activities,in violation ofSection 8(a)(3) and(1) of the Act.5.Roger S. AckleyRoger Ackley succeeded Morgan as steward for the Union.He was employed byRespondent as a news announcer.He was one of the three announcers given a specificschedule by agreement at the time of his employment so that he could attend univer-sity.Itwill be recalled that he was discharged on the evening of July 11 after theunlawful interviews.Thatdischarge was retracted the following day after Houghtal-ing's and Holes'conferencewithSteere.On January 25, 1965, David fired Ackley for the allegedharassmenton Fridayevening, January 22,of a fellow announcer,William Jones. Jones had been hiredin December as a part-time announcer.On November 12, Ackley had participatedwith Morgan in the discussion with Howe concerning his secret taping of Morgan'sprogram.On November17, Ackleyhad received a written reprimand from David forthat discussion with Howe.David testified that he had Ackley's check alreadymade out on January 25 and refused to hear Ackley's version of his conversationwith Jones, because David had given Ackley this previous warning.Morgan andAckley had complained to Howe about his secret taping of Morgan's show becauseWhite had been fired aftera similar taping.Their complaint was that he had notadvised them that he was going to do it. In this connection, on November 1, 1963,Respondent through White had issued a memorandum to all announcers concerningregular monthly air checks, or taping, of their shows, advising them that they wouldbe given 2 days' notice of such taping until further notice.The memorandum wasnever rescinded by Respondent.Prior to the White incident of September 1 therehad never been a secret taping of an airshow.Howe's version of the incident,incorporated in a report November 13 to Respondent, clearly reveals that he was notharassed by Morgan or Ackley.On the evening of January 22 while Jones was on the air, Ackley entered the con-trol room to discuss union business with him. Jones had filed an application forunion membership on January 11.Ackley was then the union steward, whichRespondent knew.About a week before January 22, Jones had asked Dean how toenter spot announcements on the log.Dean had advised him that they were to enterthem "on" and "off," not just "on," and that they were doing it that way in order to"get" King because he was not doing so. Jones related this conversation to David.As a result,David posted a notice concerning it and advised Ackley that David hadbeen informed of Dean's statement.Ackley wanted to discuss this with Jones.Hecalled Jones' attention to David's notice on the bulletin board concerning it. Joneswas playing records on his airshow.Ackley told Jones that Ackley thought it wasvery odd that David had learned Dean's exact words to Jones.Ackley complainedabout it.Prior to this meeting Ackley assumed that Jones was in sympathy with theunion members because he had filed an application for membership although he hadnot yet joined.Ackley asked Jones where he stood. Jones replied that he naturallystood with his employer.There ensued considerable discussion between the twoabout Jones' attitude with respect to the Union.Ackley whom I credit, denied thatJones asked him to leave the control room several times.Ackleywarned Jones thathe was being "used" by Respondent and offered him the protection of the Union.Jones refused.Jones testified that during the course of the conversation while he wason the air Ackley picked up a telephone and made a personal call.Ackley denied thathe in any way harassed Jones or interfered with his program.It is clear that Ackleyand Dean were upset with Jones for reporting to management a personal conversationbetween Dean and Jones. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following morning Jones reported this incident first to King and subsequentlytoDavid.David asked him to prepare a written statement concerning it. Jonesprepared such a statement, but David and he were not satisfied with it.As a resultDavid rewrote the statement, typed it himself, and submitted it to Jones on January 25,the date of Ackley's discharge, for Jones' approval and signature.Respondent wasunable to locate the original statement prepared by Jones. Jones originally testifiedthat he had prepared the statement offered in evidence, but subsequently admittedthat it had been prepared by David not in Jones' presence.On November 18, Respondent posted a notice prohibiting conversation withannouncers while working in the control room.Other than the Howe incident onNovember 12, Ackley had never been criticized or reprimanded by Respondent in anymanner.Respondent knew that Ackley was the union steward.Respondent pre-viously had discharged Ackley on July 11 for union activities after the unlawful inter-rogation, but was persuaded to retract this after the conference with Houghtaling andHoles.David had Ackley's check drafted, having allegedly decided to terminate himupon the basis of the statement of a newly hired employee without hearing Ackley'sversion of the incident.David claimed that was because he had previously warnedAckley about the Howe incident.However, the fact that Respondent did not considerthe Howe incident of significance is demonstrated by their promotion of Morgan onDecember 16 with a raise in salary for his outstanding work. I am convinced andfind that Ackley's alleged harassment of Jones was merely a pretext.A preponder-ance of the credible evidence in the entire record convinces me, and I find, thatRespondent discharged Ackley for engaging in protected concerted and union activi-ties, in violation of Section 8(a) (3) and(1) of the Act.6.Frank C. Thompson IIIFrank Thompson was employed by Respondent as an FM technician. - He had alsobeenused as an announcerprior to July 11.He assisted Houghtaling prior to hisresignation, and carried on the FM work alone thereafter. Prior to Ackley's dischargeThompson was the acting steward during the morning hours and thereafter becamethe steward, both of which facts were known by Respondent.Respondent firedThompson on February 22, allegedly for refusing to obey a work order. Thompsonwas hiredas anFM technician.His duties were to tapemusicfrom records for theFM programing, run the automatedequipment,keep the program log up to date, andperform errands which consisted of picking up records from the various Kalamazoorecord shops.Thompson's duties did not include janitorial work.At 7 a.m. on February 22, Thompson reported for work as usual. It was about9 degrees above zero and Thompson wore his usual dress clothes including a cashmereovercoat.He signedon the log in the FM transmissionroomand was busy watchingthe automative tape and also transcribing a large number of LP records for the FMprograming.During the prior night somebody had thrown some raw eggs on thefront window of the studio and they had frozen there.David came to the trans-mission room and asked Thompson if he would like some fresh air. Thompsonreplied that he was extremely busy with the work he was doing.David told Thompsonto get some hot water, a rag, and ladder and clear the frozen egg off the front window.Thompson replied that he was too busy with the work he was performing, that FCCregulations required him not to leave the automative equipment unattended, and thathe had notbeenhired to perform janitorial services.Respondent's janitor had left itsemploy about 2 weeks previously and Respondent had not secured a replacement.David asked Thompson what time he got off and Thompson replied his shift endedat 1 p.m.David told Thompson that he would either have the job done by then orbe fired.BecauseDavid had to leave the station around 10 a.m. on business, he advised Kingthat if Thompson had not completed the job by 1 o'clock King should fire Thompson.Thompson later talked to King about the matter. In addition to the reasons givenDavid, Thompson said he was not properly dressed for that type of work in that kindof weather.King advised him that David had instructed King to fire Thompson if thework was not done. Thompson left the stationHe later returned with Anthonybecause Thompson was not certain whether he had been fired and did not want to beconsidered as having quit.They both saw King.He advised Thompson that he hadbeen officially fired.Thompson decided to return later in order to see David.Davidadvised Thompson that he had been fired for insubordination; i.e., failing to obeyorders.On occasion Thompson had previously helped voluntarily with odd jobs around thestation during his off time.Respondent had a swimming pool for its employees. STEERE BROADCASTING CORPORATION505Thompson while off duty had assisted the engineer in covering the pool for the winterseason.On another occasion Thompson voluntarily assisted the janitor in erecting asnow fence around the property.He came to work properly attired for this chore.None of this work was ordered by Respondent. Thompson occasionally left the FMroom while the program was going on, but remained in the building in the vicinitywhere he could hear the automatic alarm if anything went wrong.He could not haveheard the alarm if he had gone outside to clean the window.Thompson was threatened with discharge for union activities during the unlawfulinterrogation July 11.Shortly thereafter Respondent on three occasions tried tosecure his discharge through Houghtaling, once by requesting Houghtaling to makeThompson a supervisor so that he would be vulnerable to discharge. SubsequentlyatRespondent's request, because the appropriate unit was limited to announcers,Heughtaling took Thompson off the air.Although Respondent knew that Thompsonwas the acting steward, David ordered him not to enter the control room whereRespondent's notices to the announcing staff were posted.Thompson was neitherhired for nor adequately dressed to perform outside janitorial services in winterweather.I am satisfied and find that Respondent's alleged reason for dischargingThompson was a pretext. Thompson was the last union steward at the station.Apreponderance of the credible evidence in the entire record convinces me, and I find,that Respondent discharged Thompson for engaging in protected concerted and unionactivities, in violation of Section 8 (a) (3) and (1) of the Act.7.The 1964 Christmas bonusThe complaint alleged that Respondent discriminatorily withheld its 1964 Christmasbonus from the employees who were in the bargaining unit and/or members of theUnion, while granting it to its other employees.A companion allegation, consideredhereinafter, alleged that Respondent refused to bargain with the Union with respectto such unilateral action concerning the Christmas bonus. ' Respondent customarilygranted Christmas bonuses to all employees.On December 16, Respondent granteda Christmas bonus to all of its employees except the announcers who were, orRespondent believed were, members of the Union.Respondent contended that itsChristmas bonus was a gift and hence a management prerogative, but its testimonyin this regard was both inconsistent and conflicting. Steere made the decision withrespect to the 1964 bonus.He said that he gave it to all of the employees except theannouncers in the appropriate unit.However it was established that he gave theChristmas bonus to King, Barr, and Wright, all announcers whom he had reason tobelieve did not belong to the Union. In attempting to deny that all of the employeesincluding announcers got Christmas bonuses in 1961, 1962, and 1963, Steere said thatit depended upon length of service. Subsequently he changed this testimony and saidthat the granting of the bonus did not depend upon seniority but upon outstandingperformance. It was established that employees with as little as a month's servicereceived the bonus in 1964 and prior years. In addition, Respondent threatenedAnthony with discharge for even discussing the Christmas bonus with nonunionemployees.In 1962, Christy was given a Christmas bonus 11 days after he wasemployed by Respondent. Steere testified that Morgan was not given a Christmasbonus because his work was not outstanding, yet on the same day David granted him araise in salary and promoted him to a more responsible air shift because of his out-standing work.When Anthony and Christy met with David on December 17, con-cerning the unilateral withholding of Christmas bonuses and the other matters' herein-before considered, David told them that it was a gift and was related to the quality ofthe service of the employee.David testified that his father consulted him with respectto the Christmas bonus, and said that it was a gift, and that he gave them to thoseemployees who had done their jobs well throughout the year.David admitted thatRespondent in fact gave a Christmas bonus every year. It would seem to be Respond-ent's position that every employee, even those with as little as a month's service, didtheir jobs well except only those announcers who were members of the Union. Davidwas unable to give any reason why Morgan, who was given a raise because of hisoutstanding work, was denied a Christmas bonus the same day.When later recalledby Respondent, Steere changed his testimony and said that there was no fixed policywith respect to the granting of Christmas bonuses, that he did it by whim, and that hefelt as president of the Company that he had a right to be a little eccentric.It is well settled that such disparate treatment between nonunion and union employ-ees, where the union represents both in an appropriate unit, warrants an inference of DOGDECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory intent without direct proof thereof.5Here, moreover, the record estab-lishes beyond question Respondent's union animus and its discriminatory intent topenalize those employees not granted the Christmas bonus in order to discouragemembership in the Union.It is concluded and found that such discrimination inregard to a term or condition of employment was in violation of Section 8(a)(3)and (1)of the Act.D. Refusals to bargain1.The appropriate unit and certificationThe parties admit and I find that the following constitutes a unit appropriate forthe purposes of collective bargaining within the meaningof the Act:All full-time and regular part-time employees of Respondent who appear beforethemicrophoneofWKMI-AM and WKMI-FM at Respondent'sKalamazoo,Michigan station,including all staff and freelance announcers,but excludingemployees of the business office,janitors, salesmen, engineers,guards, and super-visors as defined inthe Act.On July 20, the parties stipulated,in writing,that 11-named employees constitutedall of the employees eligible to vote in the election. In the election conducted by theBoard on August 3, a majority of the employees in the appropriate unit selected theUnion as their representative.On August 11, the Regional Director certified theUnion as the exclusive representative of the employees in the appropriate unit.In the stipulationof July20, prepared by Respondent's counsel,Barr and Houghtal-ingwere included as employees eligible to vote in the election.Barr was anannouncer and the news director.Houghtaling was an announcer and the FMprogram director.Barr and Houghtaling complained to Respondent upon learningof this fact because of their belief that they had supervisory status.They wereassured by counsel for Respondent that their names had been put on the eligibilitylistbecause Respondent needed their votes in the forthcoming election,and thatthey would be "restored"to their supervisory status thereafter.None of this wasknown to the Union.Pursuant to Respondent's stipulation of eligibility,Barr andHoughtaling voted in the election.At the outset of the formal bargaining negotiations on October 28, Respondent'sfirstdemand of the Union in Respondent'sproposed contract was that Barr andHoughtaling be excluded from the appropriate unit,which had been certified by theBoard.The Union strenuously opposed this, pointing out that Respondent itself haddesignated and stipulated them as employees eligible to vote in the election and partof the appropriate unit.The Company specifically proposed that the definition ofthe appropirate unit be changed to exclude the operations manager,assistant opera-tions manager, FM program director,and news director.David and King were theoperations manager and assistant manager, respectively,and were not named in theeligibility list.They had not been employed by Respondent at that time.The bargaining sessions commenced on October 28, and terminated with an impasseon December 4. Throughout the seven formal negotiation meetings,Respondentinsisted that the positions of Barr and Houghtaling were supervisors,and demandedtheir exclusion from the appropriate unit as a condition precedent to any contract.At the final meeting, Respondent offered to give the Union a union-shop clause whichithad been requesting throughout the negotiations,if the Union would agree to theexclusion of Barr's and Houghtaling's positions from the unit.The Union refused.Respondent's counsel then stated thattheyhad reached an impasse on Respondent'sdemand to exclude the positions of Barr and Houghtaling from the unit,from whichposition Respondent would not recede.The Supreme Court has decided that demanding or insisting to the point of impasseupon the inclusion in a contract of a provision covering a nonmandatory subject ofcollective bargaining constitutes a refusal to bargain with respect to the mandatorysubjects of collective bargaining;i.e.,wages, hours,and terms and conditions ofemployment.6In that case, somewhat similar to the facts here, the employer insistedupon a recognition clause excluding the certified international union as the bargain-ing representative and substituting in its place its local.The Court,affirming theBoard,held that the insistence upon`such a clause, which the Court found to be apermissive but not mandatory subject of collective bargaining,constituted a refusal5The RadioOfficers'Unionof the Commercial TelegraphersUnion, AFL (A. H. BullSteamship Company)v.N.L.R.B.,347 U S.17; Speidel Corporation,120 NLRB 732. andNew Orleans Board of Trade, Ltd.,152 NLRB 1258.6N.L.R.B.v.WoosterDivisionof Borg-Warner Corporation,356 U S. 342. STEERE BROADCASTING CORPORATION507to bargain on the mandatory subjects.There was a specific finding that the employerhad bargained in good faith.Nevertheless, the Court said:But that good faith does not license the employer to refuse to enter into agree-ments on the ground that' they do not include some proposal which is not amandatory subject of bargaining.We agree with the Board that such conduct is, in substance, a refusal to bar-gainabout the subjects that are within the scope of mandatory bargaining.Here, to the contrary, the case is stronger because the record evidences bad faith onthe part of Respondent.Respondent deliberately stipulated two persons it consid-ered to be supervisors as employees eligible to vote in the election and members ofthe appropriateunit,with secret assurance to them that they would be "restored" totheir supervisory status after the election, expecting to gain by their probable votes.This amounted to a fraud upon the Union. Furthermore, it would appear to con-stitute an abuse of the Board's processes to stipulate persons believed to be super-visors as employees-eligible to vote in a Board election, and then after the Boardhas certifiedthe unionas that exclusive representative, to insist upon the exclusion ofsuch employees from the appropriate unit found by the Board.Having stipulatedthat suchpersons were employees eligible tovote,and hencenot supervisors, Respond-ent knew or should have known that the Union would strenuously oppose any laterattempt to remove such persons from the appropriateunitafter it was certified bythe Board. It is concluded and found that Respondent, by insisting upon the exclu-sion of the positions of Barr and Houghtaling from the appropriate unit to the pointof impasse, refused to bargain with the Union in violation of Section 8(a) (5) and (1)of the Act.2.The unilateral change in the structure of job classification withinthe appropriate unitThroughout the bargaining negotiations Respondent also insisted upon the exclu-sion of the new position of assistant operations manager from the appropriate unit.King, who was hired by David, was employed as an announcer and as Respondent'sassistant operations manager.David admitted on several occasions that King wasemployed as a replacement for White, the AM announcer fired on September 3, whowas an employee within the appropriate unit and named on the stipulated eligibilitylist.In the bargaining meeting of September 9, concerning the change of schedulesandWhite's termination, David advised the Union that he had hired King as areplacement for White, and expected King to report September 14.As a result, theUnion went along with the changed schedule since it was to be restored to its priorstatus when King reported.King reported for work on September 28, at which timein addition to using him as an announcer on a regular air shift, Respondent alsomade him assistant operations manager.There can be no question but that in addi-tion to being an announcer King was a superviser.Thus Respondent changed thestructure of the job classifications within the appropriate unit by substituting forWhite's position a supervisor not eligible for inclusion within the appropriate unitafter the Union was certified, without notifying, consulting, or bargaining with theUnion.This constituted a unilateral change in terms or conditions of employment.It is concluded and found that Respondent, by changing the composition and struc-ture of job classifications within the appropriate unit without consulting, notifying,or bargaining with the Union refused to bargain in violation of Secton 8(a)(5) and(1) of the Act.3.Unilateral changes in hours of employment, work schedules,wages, and bonusesAfter the impasse on December 4 with respect to Respondent's demand that thepositions of Barr and Houghtaling be excluded from the appropriate unit, no furtherformal bargaining meetings with the Union were held.On December 16, Respond-ent announced a change in work schedules and hours of employment of the announc-ers, granted a Christmas bonus to all employees except those who were members ofthe Union and granted a wage increase to Morgan, one of the AM announcers, with-out notifying, consulting, or bargaining with the Union.On December 17, upon therequest of Anthony and Percival, steward and assistant steward, Respondent refusedto bargain with the Union concerning such unilateral action.On December 16, David called Morgan into his office, transferred him to Anthony'sair shift, and gave him a raise in pay.When Morgan objected to taking Anthony'sshift away from him, David told Morgan that it was an order and that if Anthony 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't like it he could quit.On the same day Respondent announced a changed workschedule, substantially increasing the hours of work of all of the AM announcers andchanging their air shifts.The work hours of Anthony, Christy, and Morgan werechanged from 24 a week to 35112, 37, and 38 hours a week, respectively.Morganwas assigned Anthony's air shift from 2 to 6 p.m., Sanders was assigned Morgan'sair shift from 6 to 10 p.m., and Anthony was given the late night shift, from 10 p in.to 3 a.m. On the same day Respondent granted its customary Christmas bonus to allof its employees except those who were members of the Union. The discriminatoryaspect of such action has been discussed above. The record establishes that Respond-ent customarily and regularly granted such bonuses each year to all of its employees.Accordingly, Respondent's withholding of such bonuses from the members of theUnion while granting them to all other employees, including nonmembers in theappropriate unit, constituted a unilateral change in a term or condition of employment.On December 17, Anthony and Christy met with David in an attempt to negotiatethe above change in schedules and hours of employment, the raise granted to Mor-gan and denied another, and the withholding of Christmas bonuses from the unionmembers.David refused to discuss the matter,stating that it was a managementdecision and none of the Union's business.As a result of this meeting and the subse-quent meeting with Steere, Respondent fired Anthony, characterizing his actionswith respect to Respondent's unilateral changes in working conditions as insubordi-nation.At the termination of the meeting with David, Anthony asked if he couldspeak to David's father about the matter, both to determine whether his father hadapproved the change in schedules and working hours and because of Anthony'sagreement with him that Anthony's schedule would be fixed so that he could con-tinue his college education.David had confirmed this agreement at the meetingwith the Union on September 9, when he advised the union representatives that theschedule would be restored to normal as soon as a replacement for White wassecured and that the agreement that the men could continue their college educationwould not be disturbed.Anthony and Christy met with Steere immediately afterthe meeting with David. Steere advised them that the change in hours and workingschedules had his approval.The record establishes, and I find, that Respondent changed the hours of employ-ment, the work schedules, and the wages of one employee, and withheld its Christ-mas bonus from the union members without notifying, consulting, or bargainingwith the Union, and upon request, refused to bargain with the Union with respectto such unilateral actions, in violation of Section 8(a)(5) and (1) of the Act.Thefact that an impasse in bargaining, caused by Respondent's insistence upon the Union'sagreement to a nonmandatory subject of collective bargaining, had been reachedisof course no defense. Such impasse itself, as found hereinabove,' constituted arefusal to bargain upon the mandatory subjects of collective bargaining, i.e., wages,hours, and terms and conditions of employment.4.Unilateral changes in working conditionsAs found above, Respondent interfered with, restrained, and coerced its employ-ees by excluding them, including the acting union steward, from certain areas of thestation, and prohibiting them, including the union steward, from speaking to otheremployees, under penalty of discharge.The complaint also alleged that Respondentmade these changes in working conditions without consulting, notifying, or bargain-ing with the Union.The record establishes that Respondent did so.Accordingly,it is concluded and found that Respondent, by unilaterally changing working condi-tions, refused to bargain in violation of Section 8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally ordered in suchcases asprovided in theRecommended Order below, which I find necessary to remedy and remove the effectsof the unfair labor practices and to effectuate the policies of the Act. Because of thecharacter and scope of the unfair labor practices found, I shall recommend a broadcease-and-desist order.?7N L.R.B. v. ExpressPublishing Company,312U.S. 426;N.L.R.B v Entwistlehffg Co.,120 F. 2d 532 (C.A. 4) ;ConsolidatedIndustries,Inc.,108 NLRB60, and cases citedtherein. STEERE BROADCASTING CORPORATION509CONCLUSIONS OF LAW1.Respondent is engaged in commerce, and the Union is a labor organization,within the meaning of the Act.2.All full-time and regular part-time employees of Respondent who appear beforethe microphone of WKMI-AM and WKMI-FM at Respondent's Kalamazoo, Michi-gan, station, including all staff and freelance announcers, but excluding employees ofthe business office, janitors, salesmen, engineers, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.At all times on and after August 11, 1964, the Union has been and now is theexclusive representative for the purposes of collective bargaining of the employees inthe above unit within the meaning of Section 9(a) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.By discharging White, Anthony, Christy, Morgan, Ackley, and Thompson, andby withholding customary Christmas bonuses from the members of the Union,Respondent engaged in discrimination to discourage membership in the Union, therebyengaging in unfair labor practices within the meaning of Section 8(a) (3) and (1) ofthe Act.6.By refusing to bargain with the Union on and after September 28, 1964, Respond-ent has engaged in unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERSteere Broadcasting Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating coercively its employees concerning their, and their fellowemployees', union membership, activities, and desires.(b)Threatening employees with discharge, closing of the station, more onerousworking conditions, including increased hours, layoffs, and withdrawal of promisedpay raises or other reprisals for joining the Union, or engaging in union activities.(c)Withdrawing previously promised pay raises from employees because,of theirunion activities.(d)Adopting unreasonable work rules or restrictions, including excluding employ-ees, including the union steward, from certain areas of the station, and forbiddingemployees, including the union steward, from speaking to other employees, becauseof their union membership or activities.(e)Proposing to employees the promotion of other employees to supervisorystatus in order to remove them from the appropriate unit or membership in a union,or effectuate their discharge.(f)Contacting other employers to attempt to secure the discharge or blacklistingof, or other reprisals against, former employees because of their union membershipor activities.(g)Discouraging membership in American Federation of Radio and TelevisionArtists,Detroit Local, AFL-CIO, or any other labor organization of its employees,by discharging, withholding bonuses customarily granted to all employees, or in anyother manner discriminating against employees in regard to hire or tenure of employ-ment or any term or condition of employment.(h) Refusing to bargain collectively with the aforesaid Union as the exclusive andduly certified representative of its employees in the appropriate unit found herein.(i) Instituting changes in wages, hours, work schedules, job classifications withinthe appropriate unit, bonuses, work rules, or other terms or conditions of employ-ment of its said employees without first, notifying, consulting, and bargaining with theUnion concerning such changes.(j) In any other manner interfering with, restraining, or coercing its employees inthe exercise of rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action:(a)Offer Larry White, Richard Percival, also known as Dick Anthony, PaulChristides, also known as Paul Christy, Ronald Morgan, Roger Ackley, and Frank 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDThompson each immediate and full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay he may have suffered by payment to him ofa sum of money equal to that which he would normally have earned from the dateof his discharge to the date of the offer of reinstatement,plus his normal 1964Christmas bonus, less his net earnings during said period(Crossett Lumber Com-pany,8NLRB 440),said backpay to be computed on a quarterly basis in the man-ner established by the Board inF.W. Woolworth Company,90 NLRB 289,togetherwith interest thereon at the rate of 6 percent per annum(Isis Plumbing & HeatingCo., 138 NLRB 716).(b)Notify the above-named employees if presently serving in the Armed Forcesof the United States of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training Act of 1948,as amended,after discharge from the Armed Forces.(c) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security records,timecards, per-sonnel records and reports,and all other records necessary to determine the amountof backpay,including the 1964 Christmas bonus, due under this Order.(d)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of its employees in the appropriate unit found herein with respectto rates of pay, wages,hours, bonuses, job clasisfications,work schedules, workrules, and all other terms and conditions of employment, and, if an understandingis reached,embody such understanding in a signed agreement.(e) Post at its office and radio station at Kalamazoo, Michigan,copies of theattached notice marked"Appendix." 8Copies of said notice,to be furnished by theRegional Director for Region 7, shall, after being duly signed by Respondent's repre-sentative,be posted by Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter,in conspicuous places, including all theplaces where notices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notifythe Regional Director for Region 7, in writing,within 20 days fromthe date of receipt of this Decision,what steps Respondent has taken to complyherewith .9It is further ordered that the additional allegations in the complaint of interfer-ence, restraint,and coercion not hereinabove found be and hereby are dismissed.8In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice.In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order."O In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for Region 7, in writing,within10 days from the date of this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICETO ALL EMPLOYEESPursuant to the RecommendedOrderof a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILLNOT discourage membership in American Federation of Radio andTelevision Artists, Detroit Local,AFL-CIO,or any other labor organization, bydischarging or withholding customary bonuses granted to all employees, or inany other manner discriminating against employees in regard to hire or tenureof employment or any term or condition of employment.WE WILL NOT refuse to bargain collectively with American Federation ofRadio and TelevisionArtists,Detroit Local,AFL-CIO,as the exclusive repre-sentative of our employees in the appropriate unit noted below with respect towages, hours, or any other terms and conditions of employment. STEERE BROADCASTING CORPORATION511WE WILL NOT institute changes in wages, hours, work schedules, job classifica-tions, bonuses, work rules, or other terms and conditions of employment of ouremployees in the said appropriate unit without first notifying consulting, andbargaining with the Union concerning such changesWE WILL NOT coercively interrogate our employees concerning their or theirfellow employees' union membership, activities, and desiresWE WILL NOT threaten our employees with discharge, closing of the stationincreased hours of work, layoffs, withdrawal of promised pay raises, or anyother reprisals for engaging in union activitiesWE WILL NOT withdraw previously promised pay raises because of unionmembership or activitiesWE WILL NOT exclude employees, including the union steward, from certainareas of the station and forbid employees, including the union steward, fromspeaking to other employees, because of their union membership or activitiesWE WILL NOT propose to employees the promotion of other employees tosupervisory status in order to remove them from the appropriate unit or member-ship in the Union, or effectuate their dischargeWE WILL NOT contact other employers to attempt to secure the discharge orblacklisting of, or other reprisals against, our former employees because of theirunion membership or activitiesWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of any of the rights guaranteed them by the NationalLaboi Relations ActWE WILL offer Larry White, Richard Percival, also known as Dick Anthony,Paul Christides, also known as Paul Christy, Donald Morgan, Roger Ackley, andFrank Thompson each immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay, including the 1964Christmas bonus, which he may have suffered as a result of our discriminationagainst himWE WILL, upon request, bargain with the above named Union as the exclusiverepresentative of our employees in the appropriate unit noted be low with respectto rates of pay, wages, hours, bonuses, job classifications, work schedules, workrules and all other terms and conditions of employment, and if in understandingis reached, embody such understanding in a signed agreementThe appropriate unit isAll full time and regular part time employees of Respondent who appearbefore the microphone of WKMI-AM and WKMI-FM at Respondent'sK,ilamazoo, Michigan, station, including all staff and freelance announcersbut excluding employees of the business office, janitors, sale smen, engineers,guards, and supervisors as defined in the ActAll of our employees aie free to become, remain, or refrain from becoming orremaining, members of the above named or any other labor organization, except tothe extent that such right may be affected by an agreement conforming to the provi-sions of Section 8 (a) (3) of the National Labor Relations Act requiring membershipin a labor organization as a condition of employmentSTEERE BROADCASTING CORPORATION,EmployerDated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify the above named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Milit iry Training andService Act, as amended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with its provesions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit,Michigan 48226, Telephone No226-3244